Worden, J.
In this case there was a judgment below, in favor of the appellees, against the appellant, Cranmore, and one William C. Ward, jointly.
The appellant has assigned errors in his own name only as appellant, and Ward has not been notified of the appeal, as required by the statute. 2 R. S. 1876, p. 289, sec. 551.
The appellees have suggested that, forthis reason,the appeal ought to be dismissed.
The- point is well taken, and the appeal should be dismissed.
The appeal is dismissed, at the costs of the appellant.
Petition'for a rehearing overruled.